 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN FERRELL, et al.,                             Case No. 1:19 -cv-00332-LJO-SAB

12                   Plaintiffs,                         ORDER ADVANCING MANDATORY
                                                         SCHEDULING CONFERENCE TO APRIL
13           v.                                          2, 2019

14    BUCKINGHAM PROPERTY                                (ECF No. 5)
      MANAGEMENT,
15
                     Defendant.
16

17
            On August 8, 2014, Kevin Ferrell (“Plaintiff”) filed this action individually and on behalf
18
     of others similarly situated in the California Superior Court, County of Los Angeles, against
19
     Buckingham Property Management (“Defendant”) alleging state wage and hour violations.
20
     (ECF No. 1-2.) On December 4, 2014, at the stipulation of the parties, the matter was transferred
21
     to the California Superior Court, County of Fresno. (ECF No. 1-9 at 3.) Defendant filed an
22
     answer on December 5, 2014. (ECF No. 1-9 at 5-11.)
23
            On February 12, 2016, the parties filed a notice of settlement of the class action. (ECF
24
     No. 1-9 at 52-53.) The parties moved for preliminary approval of the class action settlement in
25
     February 2017. (ECF No. 1-10 at 2-204.) On May 9, 2017, the motion for preliminary approval
26
     of the class action was denied as the plaintiff had not met his burden to establish required
27
     elements for class certification and that the settlement was not fair and the matter was set for a
28


                                                     1
 1 contested class certification motion. (ECF no. 1-10 at 207-217.)

 2          On May 10, 2018, the parties filed a joint stipulation to serve a renewed motion for

 3 preliminary approval of the class action settlement. (ECF No. 1-10 at 231-1-15.) On June 15,

 4 2018, the motion for preliminary approval was denied and the matter was set for a contested

 5 class certification motion. (ECF No. 1-16 at 2-10.)

 6          On March 5, 2019, at the stipulation of the parties, Plaintiffs filed a first amended

 7 complaint alleging a violation of the Fair Labor Standards Act, 29 U.S.C. § 207 and state law

 8 claims. (ECF No. 1-17 at 2-44.) Defendant filed an answer on March 6, 2019. (ECF No. 1-17

 9 at 47-57.)    On March 11, 2019, Defendant removed this action to the Eastern District of

10 California. (ECF No. 1.)

11          On March 12, 2019, the order issued setting the mandatory scheduling conference in this

12 action for May 2, 2019. Due to the age of this action, the mandatory scheduling conference is

13 HEREBY ADVANCED to April 2, 2019, at 10:00 a.m. in Courtroom 9. IT IS FURTHER

14 ORDERED that the parties shall file a joint scheduling report seven (7) days prior to the

15 scheduling conference.

16
     IT IS SO ORDERED.
17

18 Dated:     March 14, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                   2
